Bloodwobth, J.
The judge of the municipal court of Atlanta did not err in any of the rulings of which complaint is made in the petition for certiorari; nor did the judge of the superior court err in overruling the certiorari. This case is controlled by the ruling in Strickland v. Brown, 19 Ga. App. 73 (90 S. E. 1039). We are asked to review and overrule that case. This request is refused, as the cases cited in the decision in that case support the principle announced therein. See Morris v. Perkins, 148 Ga. 554 (97 S. E. 526).

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.